Title: John Adams Visits the Netherlands, 3 Aug. – 6 Sept. 1786
From: 
To: 


     
      
     
     John Adams returned to London on 29 July from a weeklong visit to Thomas Brand Hollis at The Hyde and found John Jay’s 6 June letter awaiting him (above; JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:200). Enclosed was the 10 September 1785 Prussian-American Treaty of Amity and Commerce ratified by Congress on 17 May 1786. Replying on 30 July, Adams indicated that with the one-year period allotted for exchanging ratified copies of the treaty drawing to a close, he would either go to The Hague himself to conduct the business with the Baron Friedrich Wilhelm von Thulemeier, Prussian minister to the Netherlands, or send William Stephens Smith to act in his stead. The next day, however, he wrote to Thomas Jefferson to inform him that he would go and take Abigail with him because, according to Abigail Adams 2d, “it was a good oppertunity for Mamma to visit Holland” (both above; AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:300). Because he remained minister to the Netherlands, there was a third reason for him to undertake the mission, namely, his need to assuage the sensibilities of the States General and other Dutch officials offended at his failure to take formal leave in 1785 prior to taking up his post as minister to Great Britain (to Jay, 27 Oct. 1786, below).
     John Adams took leave of the British court on Tuesday, 2 August, and the following day he and Abigail departed London, leaving his new son-in-law, William Stephens Smith, as chargé d’affaires. Adams’ departure did not go unnoticed. Newspaper reports indicated that he was abandoning his

post as minister to Great Britain because of his inability to resolve Anglo-American issues in negotiations with the Pitt ministry. Reports had him either going to Madrid to conclude a commercial treaty with Spain, or heading to North Africa to negotiate with the Barbary States (London Chronicle, 1–3, 3–5, 5–8 Aug.).
     The Gazette de Leyde of 22 August, after conferring with Adams, declared the reports erroneous. The conflict between the United States and the Barbary corsairs had been somewhat alleviated owing to the decision of Queen Maria I of Portugal to have her fleet protect American ships. The Prussian-American treaty, according to the Gazette de Leyde, signaled a new epoch in the history of diplomacy because of its appreciation of and respect for human rights, presumably a reference to the treaty’s provisions regarding noncombatants (Gazette de Leyde, 11, 22 Aug.; Gazette d’Amsterdam, 11 Aug.).
     The Adamses sailed from Harwich, England, on 5 August, bound for Hellevoetsluis, Netherlands, and after an overnight stay at Rotterdam, they arrived at The Hague on the 8th. That very day John Adams and Thulemeier met and exchanged the ratified copies of the treaty, and presumably celebrated the occasion at their dinner on the 12th. The Adamses remained at The Hague for six days. During that time John took leave of the Netherlands with visits to the president of the States General; the States’ secretary, Hendrik Fagel; and the grand pensionary, Pieter van Blieswyck (to Jay, 27 Oct., below). With Abigail he dined with Sir James Harris, British envoy to the Netherlands, and his wife, and on two occasions with the French ambassador, Charles Olivier de Saint Georges, Marquis de Vérac. They also had time to visit the Huis ten Bosch, William V’s residence, although the stadholder had moved to the Het Loo Palace at Apeldoorn in the province of Gelderland.
     With the exception of Adams’ reports on the exchange of the ratified treaties and his taking leave of the States General, virtually all of the information regarding the Adamses’ visit to the Netherlands is derived either from newspaper reports or from Abigail’s letters to Abigail Adams 2d, Mary Smith Cranch, or Cotton Tufts (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:315–317, 318–320, 324–325, 333–339, 362–363). It is from Abigail that we learn that the two went to Leyden, “the cleanest City I ever saw,” on 14 August, and of their journey to Amsterdam on the 17th. There John must have consulted with the Dutch bankers, for he and Abigail dined with Jan Willink on 19 August and with his older brother, Wilhem, on the 23d. Abigail recounts visits to the Pieterskirk, “the Church at Leyden in which our forefathers worshipd,” Amsterdam’s exchange and theaters, and to the towns of Delft, Saardam, Gouda, and Utrecht. Abigail’s letters are lively and informative but leave largely unanswered the question as to what her husband was doing when not pursuing his official duties or socializing with her.
     It is remarkable that John Adams, after an absence from the Netherlands of almost exactly two years, wrote virtually nothing about his visit.

He took no note of the fact that on the day he took leave of the British court Margaret Nicholson tried to assassinate George III (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:xv, 301). Nor did he mention until his 27 October letter to Jay the death of Frederick II, king of Prussia, on 17 August. His reticence was particularly notable considering the political ferment roiling the Netherlands upon his arrival and which continued throughout his stay. The longstanding conflict between the Patriot Party, Adams’ ally during his residence in the Netherlands, and William V was coming to a head. Within the year William would be briefly deposed only to be restored by the Prussian Army. Most relevant to the Adamses’ visit, however, was a major victory scored by the Patriots only six days before they arrived at The Hague, when the party succeeded in ousting the pro-Orangist Regency Council of Utrecht and replaced it with an elected panel of magistrates (Gazette d’Amsterdam, 4 Aug.). John and Abigail were at Utrecht on 28 August for the swearing-in of the new council, and John wrote to Jefferson on 11 September that “in no Instance, of ancient or modern History, have the People ever asserted more unequivocally their own inheerent and unalienable Sovereignty.” Abigail testified that she had witnessed “a Grand scene, the Triumph of Liberty, which having deposed a Number of their old Majestrates Elected 15 New ones, and in the most Solemn Manner in a large Square upon an elevated platform, amidst a Multitude of ten thousand persons assembled on the occasion, the chief Seceratary Administerd the oaths to them and all the people said Amen! in other words gave three huzzas.”
     In the absence of any letters by John Adams between 2 August and 10 September, except a 5 August letter to William Stephens Smith from John and Abigail that was partly in his hand, it is impossible to know what he was thinking during that period (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:307–309). But there is evidence that the political events occurring during his visit and conversations with his Patriot friends planted the seeds for—or at least hastened his decision to begin drafting—his Defence of the Constitutions of Government of the United States of America (3 vols., London, 1787–1788; Volume 1 of John Adams’ A Defence of the Constitutions of Government of the United States of America, [ca. 15 Jan. 1787], Editorial Note, below), and his publishing, almost immediately after returning to London, his 1780 replies to questions from the Dutch lawyer Hendrik Calkoen entitled Twenty-six Letters, Upon Interesting Subjects, Respecting the Revolution in America, London, 1786. That Adams would undertake such publications to instruct his Dutch friends was in line with his efforts from his first entry upon the Dutch political scene in 1780, when he immediately secured the publication of the 1780 Massachusetts constitution; Pensées sur la révolution de l’Amérique-Unie, Amsterdam, 1780, the French translation of his redaction of Thomas Pownall’s Memorial Addressed to the Sovereigns of Europe; and a collection of American constitutions entitled Verzameling van de Constitutien der Vereenigde Onafhanglijke Staaten van Amerika, 2 vols., Dordrecht, 1781–1782 (vols. 9:157–221, 531–588; 10:148–152, 157–158, 163, 196–252; 12:128–130).

Adams’ purpose in these earlier publications and particularly in his replies to Calkoen had been to equate the American Revolution with the sixteenth-century Dutch Revolt against Spain, to emphasize that the Netherlands and the United States were the products of a shared love of liberty and hatred for despotism. For John Adams, therefore, the events at Utrecht were evidence of the triumph of the ideas of the American Revolution, and they marked the culmination of his efforts to transform the Dutch nation.
     The exact nature of John Adams’ interaction with the Patriots is unknown, but it is clear that they influenced his decision to write the Defence. Upon arriving at The Hague, Adams immediately sought out C. W. F. Dumas, a staunch Patriot and the de facto American chargé d’affaires. They presumably consulted regarding the diplomatic business to be conducted but likely also discussed the Dutch political situation and the prospects for the Patriots. Either there or at Amsterdam, Adams likely met such old friends and Patriots as Engelbert François van Berckel and Cornelis de Gyslaar. François Adriaan Van der Kemp, a former Mennonite minister and ardent Patriot, did not indicate when he met Adams, but he thanked him for his kindnesses during his visit to the Netherlands (from Van der Kemp, 31 Oct. 1786, below). But the most compelling evidence of Adams’ involvement with the Patriots and Dutch politics is Antoine Marie Cerisier’s 10 August letter, below. There Cerisier comments on his efforts to promote constitutional reform in the Netherlands, and he expresses a desire to confer with Adams on the subject. It is likely that John Adams and Cerisier did meet, particularly since Cerisier was writing from Leyden, and the Adamses were there by the 14th. Certainly Adams met either Cerisier or Jean Luzac, editor of the Gazette de Leyde, or both, because the Gazette of 22 August indicates that Adams provided a copy of the French text of the Prussian-American treaty, which it planned to print in succeeding issues.
     Moreover, writing to Richard Cranch on 15 January 1787, below, after the first volume of the Defence had been published, Adams indicated that it was a hasty production, for which he had only begun to assemble materials following his “return from Holland in September.” However, “my Friends in Holland were much employed, in Revolutions. in Several Conversations there, I had occasion to mention some Things respecting Government, which some of those Gentlemen wished to see upon Paper. their desire falling in with the Seditious Meetings in the Massachusetts determined me to write.” Although Adams mentions the outbreak of Shays’ Rebellion as an incentive for writing the Defence, the first reports of the disorders reached him only in late November 1786, almost three months after he began drafting it, and by 13 December John Brown Cutting was reading a manuscript copy (from Rufus King, 3 Oct.; from Cutting, 13 Dec., both below). While it may be that news of the rebellion spurred him to complete his three-volume work, it was the encouragement of his Dutch friends that led him to embark on the first volume of the Defence, and it is that which gives Adams’ interlude in the Netherlands its real significance.
    